DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 17 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/606070 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 183-186, 188-192, 194-201, 203-207, 209-217, 220, and 222 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 203365931 U) in view of Okabe (US 2011/0159970 A1).
Regarding claim 183, Ding et al., herein Ding, discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, including developing roller 32), the coupling member having a rotational axis about which the coupling member is rotatable (the coupling member is rotatable about an axis), wherein the first lever (331L) and the first spring (333L) are positioned at a first end portion (left end) of the frame (31) in a direction of the rotational axis of the developing roller (rotating bracket 331L and spring 333L are positioned at a left end portion of housing 31 in a direction of the rotational axis of developing roller 32), and wherein the second lever (331R) and the second spring (333R) are positioned at 
Regarding claim 198, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, including developing roller 32) having a rotational axis about which the coupling member is rotatable (the coupling member is rotatable about an axis), wherein the first lever (331L) and the first spring (333L) are positioned at a first end portion (left end) of the frame (31) in a direction of the rotational axis of the developing roller (rotating bracket 331L and spring 333L are positioned at a left end portion of housing 
Regarding claim 213, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, including developing roller 32) having a rotational axis about which the coupling member is rotatable (the coupling member is rotatable about an axis), wherein a part of the first lever (331L) and a part of the second lever (331R) are movable relative to the rotational axis of the coupling member in a direction perpendicular to the 
Regarding claim 214, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member 
215, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, including developing roller 32) having a rotational axis about which the coupling member is rotatable (the coupling member is rotatable about an axis), wherein a part of the first lever (331L) and a part of the second lever (331R) are movable relative to the rotational axis of the coupling member in a direction perpendicular to the rotational axis of the coupling member (at least end portions of rotating brackets 331L and 331R are movable about supporting shafts 3311L and 3311R, relative to the rotational axis of the coupling member and in a direction perpendicular to the rotational axis of the coupling member (fig. 10), wherein the first lever (331L) and the first spring (333L) are positioned at a first end portion (left end) of the frame 
Regarding claim 216, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) 
Regarding claim 217, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, 
Regarding claim 220, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 6) connected to the frame (31), the second lever (331R) being movable relative to the frame (31) and relative to the first lever (rotating bracket 331R is movable relative to housing 31 and rotating bracket 331L); a first spring (333L) contacting the frame (31) and the first lever (331L; figs. 4-6); a second spring (333R) contacting the frame (31) and the second lever (331R; figs. 4-6); and a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) configured to transmit a rotational force to rotate the developing roller (the unnumbered coupling member must transmit a rotational force to cartridge 3, including developing roller 32) having a rotational axis about which the coupling member is rotatable (the coupling member is rotatable about an axis), wherein a part of the first lever (331L) and a part of the second lever (331R) are movable relative to the rotational axis of the coupling member in a direction perpendicular to the rotational axis of the coupling member (at least end portions of rotating brackets 331L and 331R are movable about supporting shafts 3311L and 3311R, relative to 
Regarding claim 222, Ding discloses a cartridge (3; fig. 3) comprising: a developing roller (32) having a rotational axis about which the developing roller is rotatable (developing roller 32 is rotatable about an axis); a frame (31) configured to support the developing roller (32); a first lever (rotating bracket 331 of left urging assembly 33L; figs. 5 and 6) connected to the frame (31), the first lever (331L) being movable relative to the frame (rotating bracket 331L is movable relative to housing 31); a second lever (rotating bracket 331 of right urging assembly 33R; figs. 5 and 
Regarding claims 184-186 and 199-201, Ding discloses wherein the first spring (333L) is compressed as the first lever (331L) moves closer to the developing roller (32), and the second spring (333R) is compressed as the second lever (331R) moves closer to the developing roller (springs 333L and 333R are compressed as rotating brackets 331L and 331R move closer to developing roller 32; fig. 6); wherein the frame (31) includes a first restricting part (3141L) that contacts the first lever (331L) pressed by the first spring (333R) and a second restricting part (3141R) that contacts the second lever (331R) pressed by the second spring (grooves 3141L and 3141R contact rotating brackets 331L and 331R, pressed by springs 333L and 333R; fig. 7b); wherein the first and second levers (55R, 55L) are rotatably supported by the frame (50) and rotatable relative to the frame (side members 55R and 55L are rotatable supported by the frame of unit 50 and rotatable relative the frame about 
Regarding claims 188-192 and 203-207, Ding discloses wherein the coupling member (unnumbered coupling member) is positioned at the first end portion (left end) of the frame (the coupling member is positioned at a left end portion of housing 31; fig. 6); wherein the first lever (331L) includes a protrusion (3313L) protruding beyond the frame (rotating bracket 331L includes barb 3313L that protrudes beyond the frame; figs. 6 and 8a); wherein, as viewed in the direction of the rotational axis of the developing roller (32) and with respect to a direction parallel to a straight line connecting the rotational axis of the developing roller (32) and the rotational axis of the coupling member, the developing roller (32) is positioned at one end side of the frame (with respect to a direction parallel to a straight line connecting the rotational axis of developing roller 32 and the rotational axis of the coupling member, developing roller 32 is positioned at a lower end side of housing 31; fig. 10), and the protrusion (3313L) is positioned at another end side of the frame (barb 3313L is positioned at an upper end side of housing 31; fig. 10); wherein the protrusion (3313L) includes a portion curved toward a side of the developing roller (a base portion of barb 3313L includes a portion curved toward developing roller 32; fig. 8a); wherein, as viewed from one end side and along the direction of the rotational axis of the developing roller (32), the protrusion (3313L) is exposed from the frame (as viewed from one end side and along the direction of the rotational axis of developing roller 32, barb 3313L is exposed from housing 31; fig. 9).
194-197 and 209-212, Ding discloses wherein the first and second levers (331L, 331R) move in a plane orthogonal to the direction of the rotational axis of the developing roller (rotating brackets 331L and 331R move in a plane orthogonal to the direction of the rotational axis of developing roller 32; fig. 6); wherein a part of the first lever (331L) and a part of the second lever (331R) are movable relative to the rotational axis of the coupling member in a direction perpendicular to the rotational axis of the coupling member (at least ends of rotating brackets 331L and 331R are movable relative to the rotational axis of the coupling member in a direction perpendicular to the rotational axis; fig. 6); wherein, as viewed in the direction of the rotational axis of the developing roller (32), the coupling member is positioned between the first lever (331L) and the developing roller (when viewed in the direction of the rotational axis of developing roller 32, the coupling member is positioned between rotating bracket 331L and developing roller 32; fig. 10); wherein, as viewed in the direction of the rotational axis of the developing roller (32), the coupling member is positioned between the first spring (333L) and the developing roller (when viewed in the direction of the rotational axis of developing roller 32, the coupling member is positioned between spring 333L and developing roller 32; fig. 10).
Ding is silent on the coupling member being movable in a rotational axis direction.
Okabe teaches a coupling member (25) having a rotational axis about which the coupling member (25) is rotatable (coupling 25 is rotatable about an axis; fig. 9), and the coupling member (25) being movable relative to a frame (21) in a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ding with the retractable coupling member of Okabe to ensure proper engagement between a coupling member and a driving member while preventing damage during installation of a cartridge in a printer body (Okabe, ¶ [0013]).

Allowable Subject Matter
Claims 218, 219, and 221 are allowed.
The prior art does not disclose or suggest “wherein, as viewed in the direction of the rotational axis of the developing roller, a rotational center of the second lever overlaps the developer accommodation part” in combination with the remaining claim elements as recited in claims 218, 219, and 221. 
Claims 187, 193, 202, and 208 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein, as viewed in the direction of the rotational axis of the developing roller, a rotational center of at least one of the first and second levers overlaps the developer accommodation part” in combination with the remaining claim elements as recited in claims 187 and 202. 
	The prior art does not disclose or suggest “an electrode portion positioned at the second end portion of the frame, wherein a surface of the electrode portion is exposed from the cartridge and intersects a direction in which at least one of the first and second levers moves relative to the frame” in combination with the remaining claim elements as recited in claims 193 and 208. 

Response to Arguments
Applicant’s arguments with respect to independent claims 183 and 198 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852